DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s reply and amendment filed 7/21/2022, are acknowledged.  Claims 4-13 are pending.  

Withdrawal of Claim Rejections
	Any previous rejection not reiterated herein has been withdrawn.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Using hydrothermal method for crystal growth is a well-known in the art.  Onoda et al., J. Mater. Res. Technol. 2014; 3(2):122-128, is the closet prior art teaching a hydrothermal treatment process using similar time and temperature for preparation of europium-lanthanum phosphates.  It does not, however, teach using the process for preparing a radioactive yttrium phosphate particle suspension using yttrium salts.  Most references teach YPO4 made by using a difference process, higher temperatures or with phosphoric acid instead of sodium phosphate.  No prior art that would teach or suggest using the process of Onoda et al. for preparing insoluble YPO4 was located.  Concomitantly, there would be no reason expectation of success in the modification. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/Primary Examiner, Art Unit 1618